Citation Nr: 0103714	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  97-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether clear and unmistakable (CUE) error existed in the 
April 1982 rating decision that denied service connection 
for a hysterectomy.  

2. Whether clear and unmistakable error (CUE) existed in the 
February 1995 rating decision that denied service 
connection for a hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION


The veteran had active military service from May 1974 to May 
1980.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found no CUE existed in the April 1, 1982 
and the February 9, 1995 rating decisions that denied service 
connection for a hysterectomy.  
 
In September 1997, the veteran sought to reopen the claim of 
service connection for a hysterectomy.  By rating decision 
dated in July 1998, the RO found that no new and material 
evidence had been submitted to reopen the claim for service 
connection for a hysterectomy.  The veteran did not file a 
timely notice of disagreement.  See In re Fee Agreement of 
Cox, 10 Vet. App. 361, 374 (1997) (Absent a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board has no authority to proceed to a decision).  
Therefore, this appeal is limited to the issues as listed on 
the title page of this decision.  


FINDINGS OF FACT

1. By rating decision dated in April 1982, the RO denied the 
veteran's claim of entitlement to service connection for a 
hysterectomy.  She was notified of this decision and of 
her right to appeal by a letter dated in April 1982.  She 
did not file a notice of disagreement.  

2. By rating decision dated in February 1995, the RO found 
that the veteran had submitted new and material evidence 
to reopen the claim of entitlement to service connection 
for a hysterectomy.  Subsequently, service connection for 
a hysterectomy was denied.  The veteran was notified of 
this decision and her right to appeal by VA letter dated 
in February 1995.  She did not file a notice of 
disagreement.  

3. The veteran disagrees with the weighing and the evaluation 
of the evidence considered in the April 1982 and the 
February 1995 rating determinations. 

4. There was no undebatable error of fact or law in the April 
1982 and February 1995 determinations that would change 
the outcome.  


CONCLUSIONS OF LAW

1. The April 1982 rating determination denying service 
connection for hysterectomy did not contain CUE.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) 
(2000).  

2. The February 1995 rating determination denying service 
connection for hysterectomy did not contain CUE.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
See 38 C.F.R. § 3.105(a) (2000).

In substance, the veteran argues that there was CUE in rating 
decisions dated in April 1982 and February 1995 which denied 
service connection for a hysterectomy.  She alleges that 
military service aggravated her female problems (i.e., 
painful and irregular menses) resulting in a hysterectomy.  

In Fugo v. Brown, 6 Vet. App 40, 43-44 (1993), the Court 
discussed what constitutes CUE.  The Court stated:

Merely to aver that there was CUE in a case is not sufficient 
to raise the issue.  Stated another way, while the magic 
incantation 'clear and unmistakable' need not be recited in 
haec verba, to recite it does not suffice, in and of itself, 
to raise the issue.  It must always be remembered that CUE is 
a very specific and rare kind of "error."  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  (Emphasis in original.)

Evidence of record at the time of the April 1982 rating 
decision that denied service connection for a hysterectomy 
reflects: 

The service medical records dated from May 1974 to May 1980 
reflect as history on the enlistment examination that the 
veteran had undergone a D&C (dilatation and curettage) for 
irregular menses in December 1973; the pelvic examination on 
enlistment in 1974 was normal.  A March 1975 entry reflects a 
[menstrual] period every 2 weeks since December 1974 which 
lasted 5 to 8 days and that she presented with 
lightheadedness, abdominal pain, and cramping.  Other entries 
reflect the evaluation and/ or treatment for a monilial type 
rash in the groin and pubic region in September 1975; "?" 
right ovarian cyst and "?" salpingitis in November 1975; 
periods every 1 1/2 to 2 weeks in December 1975; and 
metrorrhagia in January 1976.  The veteran was evaluated on 
at least 5 occasions in 1976 for heavy bleeding, cramping, 
and chronic pelvic pain which was treated and not helped by 
Provera.  A March 1976 clinical record reflect that she had 
normal menstrual cycles while on birth control pills from 
1974 to 1975 until stopped because of leg cramps.  She 
underwent D&C for irregular menses in March 1976.  The 
September 1976 gynecological consult reflects quite severe 
dysmenorrhea, no history of pelvic inflammatory disease, and 
presume anovulatory cycle bleeding.  An August 1977 entry 
reflects pelvic inflammatory disease and possible tubal 
infection.  

Evaluations in 1978 reflect prolonged menstrual bleeding, 
severe pain in both sides over the ovaries, an impression of 
pelvic inflammatory disease, and that a biopsy revealed 
inactive endometrium with stromal deciduoid changes.  In 
September 1978, the veteran reported an 8-year history of 
female problems.  Entries dated from September 1978 to 
December 1979 reflect metrorrhagia (? anovulation), rule out 
thyroid, chronic pelvic pain, and dysmenorrhea.  The 
intravenous pyelogram, barium enema, ultrasound, and 
examination were all within normal limits in 1978.  In 
January 1979, the impression was chronic pelvic pain - 
probably endometriosis.  The veteran underwent a diagnostic 
laparoscopy in February 1979 with negative findings.  In 
December 1979, the veteran complained of pelvic pain.  A 
physical profile was in effect from December 1979 to March 
1980.  

In March 1980, the veteran underwent a total vaginal 
hysterectomy.  The March-April 1980 hospital summary reflects 
that the veteran presented for total vaginal hysterectomy for 
dysfunctional uterine bleeding that was unresponsive to 
hormonal support as well as D&C.  She complained of 
menorrhagia and menometrorrhagia as well as chronic pelvic 
pain and dysmenorrhea.  These symptoms had been present for 
the last 5 years and were not relieved by birth control pills 
and 2 D&C's.  On total hysterectomy, the uterus, cervix, 
tubes and ovaries were found to be normal.  The discharge 
diagnoses were dysmenorrhea, dysfunctional uterine bleeding 
unresponsive to conservative therapy, and history of 
superficial vein thrombosis.  The veteran separated from 
service in May 1980.  

Based on the above evidence, in April 1982, the RO found that 
the medical treatment in service was administered for the 
continuation of female problems that indeed existed prior to 
service.  The evidence did not establish that the condition 
was aggravated beyond its natural progress of the disease and 
surgery in service was ameliorative.  

Evidence of record at the time of the February 1995 rating 
decision included those records considered in the April 1982 
rating decision as well as records of military 
hospitalizations and private outpatient records.  

Military hospital records dated in March 1976 reflect that 
the veteran had a D&C for irregular menses and that she 
complained of abdominal cramps.  Records subsequent to the 
D&C reflect uterine cramps secondary to the D&C, rule out 
endometritis, rule out cystitis, rule out perforated uterus, 
and that the biopsy reflected proliferative endometrium.  

Military hospital records dated in September 1978 reflect 
dyspareunia of 6 years duration, a diagnosis of pelvic 
inflammatory disease, a diagnostic laparoscopy, ultrasound, 
and intravenous pyelogram.  No disease was found.  A 
physician noted that if the laparoscopic examination was 
negative, he believed the veteran should see a psychiatrist.  

Military hospital records dated between February and March 
1979 reflect the diagnoses of menometrorrhagia, chronic 
pelvic pain, and dysmenorrhea, and that the veteran underwent 
a laparoscopy in February 1979 with findings of no active 
disease, ovarian cysts, adhesions or endometriosis .  These 
records reflect that the veteran had pelvic inflammatory 
disease on several occasions.  

Post service medical records dated between June 1993 and 
October 1994 reflect menopausal syndrome and a history of 
hysterectomy because of "?" endometriosis.  

In February 1995, the RO reopened the claim of entitlement to 
service connection for a hysterectomy on the basis that new 
and material evidence had been presented showing the three 
periods of hospitalization that were referred to in the 
earlier records.  After a review of the evidence, the RO 
determined that the evidence did not warrant a change in the 
April 1982 determination on the basis that the condition 
existed prior to service and was not aggravated during the 
veteran's period of military service and that the surgery was 
of an ameliorative nature.  See 38 C.F.R. § 3.306(b)(1).

In order to find that the rating decisions were clearly and 
unmistakably erroneous, it must be concluded that the 
evidence of record, at the time the original April 1982 
decision and the subsequent February 1995 decision were 
rendered, was such that the only possible conclusion was that 
service connection was warranted for a hysterectomy.  CUE 
requires that error, otherwise prejudicial, must appear 
undebatably.  See Russell v. Principi, 3 Vet. App. 310 
(1992).  Such a conclusion cannot be made in this case.  At 
the time of the April 1982 and the February 1995 rating 
determinations, there was ample evidence to support the 
finding that the gynecological problems existed prior to 
service and that the hysterectomy in service was an 
ameliorative treatment for what appeared to be the natural 
progress of the disease.  Clearly, in April 1982 and in 
February 1995, there was no competent medical evidence of 
record to establish that the dysfunctional uterine bleeding, 
menorrhagia, and chronic pelvic pain were aggravated by her 
military service to result in the March 1980 hysterectomy.  

In this case, the veteran alleges CUE in the April 1982 
rating decision, as well as the February 1995 rating decision 
that reopened and reviewed the earlier evidence.  She argues 
that the medical evidence was sufficient to grant the claim 
at the time of each determination.  She claims that the RO 
ignored the clinical evidence of record and failed to 
evaluate the credibility and probative value of the evidence.  
The fact remains, however, that the only evidence which may 
be considered is that which was of record at the time of the 
previous determinations.  While the Board has no reason to 
doubt that the veteran now honestly believes that a mistake 
was made in the 1982 and 1995 decisions, her arguments at the 
very best amount only to a dispute with the weighing and 
evaluation of the evidence then of record.  This is the type 
of allegation that cannot as a matter of law form the basis 
of CUE.  A mere disagreement with how the RO evaluated the 
facts before it does not constitute an allegation which is 
adequate to raise a CUE claim.  See Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  
The Court further noted that "the determinative issue was not 
evidentiary but legal, i.e., has the veteran complied with 
the legal requirements to plead a CUE claim."  The same issue 
is inherent in this case.  The veteran has raised questions 
concerning the weighing or the interpretation of the 
evidence, but she has not provided "persuasive reasons . . . 
as to why the result would have been manifestly different but 
for the alleged error.  See Fugo, 6 Vet. App. at 44.  As 
noted above, mere disagreement with the interpretation of the 
evidence does not constitute a claim of CUE.  


ORDER

The April 1982 rating decision that denied service connection 
for a hysterectomy did not contain CUE, and the appeal is 
denied.

The February 1995 rating decision that denied service 
connection for a hysterectomy did not contain CUE, and the 
appeal is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

